Filed 10/23/13 Sadeghi v. Sharp Mem. Med. Center CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



H. MEHRDAD SADEGHI,                                                 D060429

         Plaintiff and Appellant,

         v.                                                         (Super. Ct. No. 37-2010-00080039-
                                                                     CU-WM-SC)
SHARP MEMORIAL MEDICAL CENTER
CHULA VISTA,

         Defendant and Respondent.


         APPEAL from an order of the Superior Court of San Diego County, William S.

Cannon, Judge. Affirmed.

         H. Mehrdad Sadeghi, in pro. per.; Andrews & Hensleigh, Barbara Hensleigh and

Joseph Andrews, for Plaintiff and Appellant.

         Procopio, Cory, Hargreaves & Savitch, Richard D. Barton and Jaime D. Quient,

for Defendant and Respondent.

         Dr. H. Mehrdad Sadeghi's medical staff privileges were summarily suspended by

the Medical Staff of Sharp Chula Vista Medical Center (SCV). Dr. Sadeghi appeals from
the superior court order denying his petition for writ of administrative mandate to compel

SCV to void its decision upholding the suspension. We affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND1

       This matter arises from a failed surgical procedure by Dr. Sadeghi in 2007. After

the procedure, SCV launched an investigation that raised serious concerns about Dr.

Sadeghi's mental health and potential violations of the standard of care. As a result, Dr.

Sadeghi's medical privileges were suspended by the hospital's Medical Executive

Committee (MEC), the peer review body responsible for administering physician

privileges. Following this initial suspension, Dr. Sadeghi's privileges were reinstated, but

they were again revoked when he failed to comply with conditions imposed by the MEC.

Dr. Sadeghi invoked his right under the hospital's bylaws to a formal judicial review

hearing of the MEC's actions. More than one year into that proceeding, Dr. Sadeghi

suspended the hearing to pursue an informal resolution. When that attempt failed, the

hearing resumed and the review panel ultimately upheld the MEC's actions. Dr. Sadeghi

challenged the panel's determination in superior court and this appeal followed.

       Dr. Sadeghi is board certified in internal medicine, cardiology and interventional

cardiology. In 2003, SCV granted Dr. Sadeghi privileges in internal medicine,



1       Dr. Sadeghi filed a motion to lodge or file the administrative record under seal,
which was not opposed by SCV. Due to the patient and peer review information
contained in the administrative record, this court treated the motion as one to lodge the
appendix as confidential and granted the motion. We endeavor to discuss the relevant
facts in general terms to maintain confidentiality. However, meaningful discussion of the
issues raised by Dr. Sadeghi necessarily requires reference to information contained in
the administrative record.
                                             2
interventional cardiology, and peripheral interventional procedures. His practice focused

on interventional cardiology, a subspecialty of cardiology focused on diagnosis and

treatment of cardiovascular disease with catheter-based therapy. Dr. Sadeghi's practice

also included catheter-based therapy in the kidneys and legs, a field traditionally

occupied by interventional radiologists and that was not performed at SCV until Dr.

Sadeghi's arrival. In 2005 Dr. Sadeghi was appointed director of SCV's cardiac

catheterization laboratory, or "cath lab." The cath lab consists of two suites dedicated to

catheter-based interventional procedures staffed by nurses and technicians trained in

those therapies.

       Around the time he was appointed as director of the cath lab, Dr. Sadeghi and his

partner, Dr. Mehran Moussavian, secured a contract that dramatically increased their

business. Shortly after, Dr. Moussavian suffered a personal loss, which further increased

Dr. Sadeghi's workload. In late 2006, members of the cath lab staff noticed changes in

Dr. Sadeghi's behavior and expressed concern about the length of time Dr. Sadeghi was

taking to perform procedures.

       On February 22, 2007, Dr. Sadeghi began a procedure to attempt to save the leg of

an 81-year-old patient who had refused amputation and was in unremitting pain from

poor circulation. In addition to circulatory disease, the patient suffered from numerous

other life threatening illnesses. The patient and the patient's family were counseled by

Dr. Sadeghi and Dr. Moussavian, and internist Dr. Martha Lozano, about the poor

chances of the procedure's success, but the patient was steadfastly opposed to losing a leg

and becoming a burden to the family. Although initially scheduled to begin earlier, the

                                             3
procedure did not begin until 8:30 p.m. because of an unrelated problem with Dr.

Sadeghi's medical record requirements. The procedure was extraordinarily long and

marked by numerous complications.

       As the surgery progressed past midnight and into the following day, the cath lab

staff became increasingly concerned about Dr. Sadeghi's behavior, particularly his

unwillingness to end the procedure and the patient's evident discomfort. On the morning

of the second day of the procedure, the cath lab supervisor on duty contacted the lab

manager, who was on vacation at the time, and also contacted hospital administration,

including SCV's CEO Chris Boyd. Throughout the morning, Boyd and other members of

the administration came into the lab to address the situation. Dr. Moussavian was also

called to assist. The operation lasted 18 hours, not ending until the afternoon of the

second day. The patient passed away a few days later.2

       As a result of the procedure, SCV's chief of staff, Dr. Seung-Yil T. Song, initiated

an investigation. Dr. Song requested a review of the case by the hospital's endovascular-

medicine chair, Dr. Walter Olsen, and interviews of the involved staff. Interviews of

three staff members were conducted on February 27, 2007 by the hospital's cardiology

director, Dr. Daniel Cepin, as well as a human resources representative and a member of

the hospital's quality council. The three interviewees painted a picture of erratic and

irrational behavior by Dr. Sadeghi. They described him criticizing other physicians and



2      After the patient's death, the family praised Dr. Sadeghi's efforts in following the
patient's wishes and refused to participate in any proceeding against Dr. Sadeghi arising
from the procedure.
                                             4
members of the staff and expressing his belief that they were out to get him. A lab

technician described another patient, who had been scheduled for a procedure that day,

being brought to the cath lab at Dr. Sadeghi's request near midnight, and Dr. Sadeghi

asking the technician to film the patient talking about the long hours Dr. Sadeghi was

working.

       On the evening of February 27, 2007, an informal meeting was arranged with Drs.

Sadeghi, Song, Cepin, Lozano, Moussavian and Dr. Errol Korn, the hospital's chair of

internal medicine, to discuss the procedure. The other doctors urged Dr. Sadeghi to take

time off to rest, but he responded that was not possible. Directly after the meeting with

Dr. Sadeghi, the MEC met to discuss the incident. After reports from Dr. Cepin on the

three staff interviews and Dr. Korn on the meeting with Dr. Sadeghi, the MEC voted to

summarily suspend Dr. Sadeghi's privileges.

       Dr. Sadeghi was notified of the suspension the following day by a hand-delivered

letter. The letter stated the hospital's medical staff had begun an investigation as a result

of the February 22, 2007 procedure. The letter explained the MEC had significant

concerns as a result of the investigation and that the summary suspension was necessary

to protect the hospital's patients from what it viewed as imminent danger. The letter

instructed Dr. Sadeghi to contact the hospital's wellbeing committee immediately for

evaluation and notified him of his right under the hospital's bylaws to request an informal

hearing with the MEC within seven days.

       Dr. Sadeghi invoked this right and appeared before the MEC at its March 6, 2007

meeting. At the meeting, Dr. Sadeghi apologized for his behavior during the February

                                              5
22, 2007 procedure. He admitted he exercised less than optimal judgment with the staff

and took full responsibility for the patient's outcome. He also discussed the personal and

professional stressors in his life, including Dr. Moussavian's absence from their practice,

family pressure, and an unhealthy work environment, he believed were contributing

factors to the incident. Dr. Sadeghi also stated he would never again become too close to

a family in a way that clouded his medical judgment and said he would resign from the

practice of medicine if he were ever involved in a similar incident.

       Dr. Sadeghi also reported he met with the wellbeing committee as directed and

had complied with that committee's request for a psychiatric evaluation. He stated the

psychiatrist told him there was no need for a follow-up appointment. A member of the

MEC reported that Dr. Sadeghi had been cleared by the wellbeing committee, but the

committee was not available to make a report that day. The MEC voted to terminate the

summary suspension. Some members expressed concern that the determination to lift the

suspension was premature, but the MEC rejected a motion to table the decision until

more information became available, including a report from the wellbeing committee.

       On March 9, 2007, the MEC reconvened to follow up on the termination of Dr.

Sadeghi's suspension. After discussion, the MEC voted to validate its decision to

terminate the summary suspension, but added a condition that Dr. Sadeghi be required to

undergo a second evaluation by the psychiatrist with a written report submitted to the

wellbeing committee and the MEC. Counsel for SCV, Richard Barton, was present to

advise the MEC on Dr. Sadeghi's case. He informed the MEC that an outside review of

the February 22, 2007 incident was also being undertaken and experts were being

                                             6
contacted to evaluate the matter.3 Dr. Sadeghi was advised of the new condition to the

termination of his suspension by hand-delivered letter from Dr. Song that day. On April

2, 2007, Dr. Song delivered a second letter reminding Dr. Sadeghi of the requirement he

undergo another psychiatric evaluation.

       On April 30, 2007, Dr. Sadeghi wrote to Dr. Korn concerning the second

psychiatric evaluation. Dr. Sadeghi explained he had seen the psychiatrist a second time

before the MEC's March 9, 2007 meeting and, based on his conversations with the

members of the wellbeing committee, believed this second visit satisfied the condition on

the termination of his suspension. Dr. Sadeghi stated that after he received Dr. Song's

April 2, 2007 letter, he spoke with the wellbeing committee which confirmed no further

action on his part was necessary. Dr. Sadeghi also outlined a number of concerns he had

about the manner in which the investigation was being conducted, including that key

witnesses involved in the February 22, 2007 procedure were not interviewed, the failure

of a member of the MEC involved in a business dispute with Dr. Sadeghi to recuse

himself from the suspension vote, and the qualifications and methodology of the outside

reviewers.

       Dr. Song and Dr. Korn responded to Dr. Sadeghi by letter dated May 10, 2007,

reassuring Dr. Sadeghi the information contained in his letter would be taken into

consideration by the MEC. The letter also advised Dr. Sadeghi that despite his statement



3      Dr. Olsen provided a written report of his review to Dr. Song on May 16, 2007,
stating that on February 26, 2007, he informed the MEC an independent outside review
was warranted.
                                            7
that he had visited the psychiatrist two times, he was not in compliance with the condition

set by the MEC because he had failed to advise the MEC of the specific date on which

the visit occurred or provide verifying documentation. The letter explicitly stated that the

failure to provide this information would be "considered a violation of [Dr. Sadeghi's]

responsibilities under the bylaws" of the hospital. The letter also notified Dr. Sadeghi

that hospital employees had complained of harassment by him resulting from his

inquiries concerning the hospital's investigation and directed Dr. Sadeghi to cease and

desist all contact with hospital employees related to the investigation.

       The reports of three outside physicians engaged by the MEC to review the

February 22, 2007 procedure were issued on April 23, April 30 and May 11, 2007. All

three reports were highly critical of Dr. Sadeghi's conduct. One stated "[t]his was a

monumental failure of judgement and procedural conduct" and the "case demonstrates

one of the worst violations of patient safety standards I have ever seen in my professional

life." The two other reports were equally scathing.

       After receipt of the outside reviewers' reports, the MEC scheduled a special

meeting for May 17, 2007. Dr. Sadeghi was informed of the meeting and invited to

submit additional information in writing to the MEC. He submitted a detailed letter the

day of the meeting. In it, Dr. Sadeghi indicated he had an upcoming appointment for a

third visit with the psychiatrist to comply with the MEC's directive in the May 10, 2007

letter from Dr. Song and Dr. Korn. He also detailed his performance in the cath lab since

the termination of his suspension, including the length of procedures. Dr. Sadeghi

explained, with backup documentation, the procedures he had conducted with above

                                              8
average completion times, including one on May 15, 2007, that lasted over seven hours.

The MEC was separately informed of the May 15, 2007 case, and as a result Dr. Song

asked Dr. Cepin to review the case and provide a report to the MEC.

       At the May 17 meeting, the committee members were provided with the reports of

the outside reviewers. Dr. Cepin reported on both the May 15 case and additional

interviews that had been conducted with members of the cath lab staff involved in the

February case. The MEC meeting minutes indicate grave concern over both the findings

in the various reports and Dr. Sadeghi's psychological wellbeing, specifically his

interaction with employees and his failure to comply with the MEC's directive to follow

up with another psychiatric visit. The committee voted, with the member Dr. Sadeghi

identified as being in a business dispute with him abstaining, to immediately impose a

summary suspension of all of Dr. Sadeghi's privileges. The committee also voted to (1)

direct Dr. Sadeghi to attend the Physician Assessment and Clinical Education (PACE)

Program at the University of California, San Diego4 for assessment of his clinical

knowledge and judgment, (2) direct him to refrain from any conduct with staff that might

be considered threatening, harassing or disruptive, and (3) use the outside reviewers to

conduct a second, broader review of Dr. Sadeghi's cases.

       Dr. Sadeghi exercised this right and another informal hearing was held on May 29,

2007. By this time, Dr. Sadeghi had retained counsel, David Rosenberg, and Rosenberg


4       The PACE Program evaluates physicians referred by hospitals or the California
Medical Board. The Program includes evaluation of physician's clinical skills and
knowledge, and also offers additional, more specific courses such as record keeping,
ethics, prescription dispensing and anger management.
                                             9
was permitted to attend the hearing as an observer. Dr. Sadeghi and Rosenberg were

provided with the reports of the three outside reviewers in advance. At the hearing, Dr.

Sadeghi submitted a report from another psychiatrist, Dr. Mark Kalish, who evaluated Dr.

Sadeghi at Rosenberg's suggestion. Dr. Kalish's report indicated he found no evidence

that Dr. Sadeghi suffered from a diagnosable psychiatric illness. He recommended,

however, that Dr. Sadeghi enroll in the PACE Program and participate in three to six

months of psychotherapy to assist him in dealing with interpersonal issues and anger

management.

       With respect to his failure to comply with the MEC's requirement he be seen again

by the first psychiatrist, Dr. Sadeghi again explained he met with the psychiatrist twice

and had been told by the wellbeing committee that no further evaluation was necessary.

Dr. Sadeghi also expressed disagreement with the outside reviewers and asked for the

opportunity to provide the MEC with literature supporting his medical conduct during the

February 22, 2007 procedure and to address factual errors he perceived in the reports.

Finally, Dr. Sadeghi stated he did not pose any risk of imminent harm to patients and

indicated his willingness to agree to psychotherapy and to attend the PACE Program.

       After Dr. Sadeghi and his counsel were excused from the hearing, the MEC voted

to continue its summary suspension of Dr. Sadeghi's interventional cardiology and

peripheral interventional privileges. It voted to terminate the suspension of Dr. Sadeghi's

general medicine privileges if he satisfied four conditions: (1) submit to a proctoring

program, (2) attend the PACE Program, (3) undergo psychotherapy for three to six

months, and (4) abstain from conduct that might be considered harassment of the hospital

                                            10
staff. The MEC also agreed to use two of the outside reviewers to conduct a broader

review of Dr. Sadeghi's practice. Dr. Sadeghi was informed of the MEC's decision by

letter dated May 31, 2007, which also advised Dr. Sadeghi of his right to demand a

formal judicial review hearing under the hospital's bylaws. Dr. Sadeghi invoked that

right the same day.

       Shortly thereafter, Dr. Sadeghi also sought an injunction from the superior court

requiring the hospital to reinstate his interventional cardiology privileges. In addition to

seeking an injunction, Dr. Sadeghi's complaint included claims for intentional

interference with contractual relations and prospective economic advantage, and a claim

for "retaliation for reporting illegal conduct" alleging the suspension of his privileges was

reprisal for his reporting of medical billing fraud. (Capitalization omitted.) Dr. Sadeghi's

request for injunctive relief was denied for failure to exhaust administrative remedies on

July 8, 2007.5

       On June 29, 2007 Dr. Sadeghi was advised by letter that the judicial review

hearing would commence on July 9, 2007. The letter set forth the hospital's notice of


5       Dr. Sadeghi moves to augment the appellate record to include: (1) an April 2,
2008 letter from the hearing officer for the judicial review hearing to Barton and Dr.
Sadeghi addressing briefing filed by Dr. Sadeghi; (2) an April 18, 2008 letter brief from
Barton to the hearing officer responding to the same briefing by Dr. Sadeghi; (3) the
transcript from the January 25, 2010 judicial review hearing session; (4) pleadings related
to Dr. Sadeghi's attempt to obtain an injunction; and (5) a series of documents concerning
a second proceeding related to the MEC's later denial of reinstatement of Dr. Sadeghi's
privileges that occurred after the proceeding at issue here was concluded. SCV does not
oppose the motion as to (1)-(4) and we grant the motion as to those documents. As to the
documents related to the later proceeding, the motion is denied. (See Vons Companies,
Inc. v. Seabest Foods, Inc. (1996) 14 Cal.4th 434, 444, fn. 3 [appellate court cannot
augment record with information concerning matters not before the superior court].)
                                             11
charges detailing the reasons for the MEC's actions on May 17 and May 29, 2007. It also

identified five proposed members of the Judicial Review Committee (JRC): Dr. David

Ostrander, an interventional cardiologist like Dr. Sadeghi; Dr. Michael Plopper, a

psychiatrist; Dr. David Hansen, an internist on the hospital's staff; Dr. Mark Huang, a

cardiothoracic surgeon also on the hospital's staff; and Dr. Mohsin Saeed, an

interventional radiologist. A hearing officer for the proceeding, Carlo Coppo, was

chosen jointly by Rosenberg and Barton.

       The hearing was convened on July 9, 2007, and counsel conducted voir dire of the

JRC members. Prior to the start, Dr. Hansen was replaced by Dr. Marilyn Norton, an

oncologist on the hospital's staff. At the conclusion of the voir dire, Dr. Sadeghi objected

to Dr. Ostrander based on his prior relationship with Barton. Dr. Ostrander had served as

an expert consultant for Barton six years earlier and worked with Barton when Dr.

Ostrander served as the hospital's chief of staff. Coppo overruled the objection.

       As the judicial review hearing proceeded, the MEC received the reports of the two

outside reviewers asked to perform broader, retrospective reviews of Dr. Sadeghi's work.

Both reviewers were again highly critical of Dr. Sadeghi's work and raised questions

about his competence. After receiving these reports, the MEC amended its notice of

charges. Dr. Song notified Dr. Sadeghi of the amendment by letter dated August 24,

2007, which added detailed charges based on the problems identified in the expanded

reviews.

       The letter also added Dr. Sadeghi's failure to comply with the conditions imposed

by the MEC in May, despite repeated assurances from Rosenberg of Dr. Sadeghi's

                                            12
compliance, as an additional basis for the suspension. On September 4, 2007, the MEC

reinstated the summary suspension of Dr. Sadeghi's general medicine privileges as a

result of his failure to show compliance with the conditions set by the MEC on May 29,

2007. Dr. Sadeghi was notified by a letter the following day, and again advised of his

right to an informal hearing.

       Dr. Sadeghi requested the informal hearing and appeared with Rosenberg before

the MEC on September 20, 2007. Rosenberg explicitly agreed to provide the MEC with

confirmation of Dr. Sadeghi's enrollment in the PACE Program and expected completion

date, as well as a report from Dr. Sadeghi's private therapist. An undated letter from Dr.

Song to Dr. Sadeghi, but purportedly sent after the hearing, again amended the notice of

charges. The letter states the information promised by Rosenberg concerning Dr.

Sadeghi's compliance with the MEC's conditions was not received. It also added a new

charge of failure to comply with the MEC's directive to refrain from harassing behavior

based on allegations of Dr. Sadeghi going into the cath lab to obtain information

concerning the JRC hearing.

       At the start of the next judicial review hearing session on September 25, 2007,

Rosenberg challenged the makeup of the JRC, arguing the bylaws required at least three

hospital staff members. Rosenberg also objected to the lack of an interventional

cardiologist with experience in peripheral procedures on the panel. In response, Barton

argued there were only two members of the hospital's staff because of the difficulty in

finding doctors without a competing financial interest who also had experience in Dr.

Sadeghi's medical specialty, as well as the medical staff's desire to have a panel member

                                            13
with psychiatric expertise who was not previously involved in the matter. With respect to

the need for an interventional cardiologist with specific experience in peripheral

procedures, Barton responded that it is a rare and emerging subspecialty and the two

subspecialties with crossover into the types of procedures conducted by Dr. Sadeghi,

interventional cardiologists and interventional radiologists, were represented by Drs.

Ostrander and Saeed.

       The hearing officer overruled both objections and after opening statements, the

evidentiary portion of the hearing commenced. Six additional evidentiary sessions took

place over the next several months. On February 28, 2008, Dr. Sadeghi wrote to Coppo

indicating he would no longer be represented by Rosenberg and, citing Article VIII,

Section 4.B of the hospital's bylaws, requesting the MEC discontinue its own

representation.

       Coppo convened a conference call the following day with Dr. Sadeghi and Barton

to discuss Dr. Sadeghi's request. During the call, Dr. Sadeghi stipulated to Barton's

continued representation despite the fact that he would be representing himself, at least

for the present. A letter from Coppo memorializing the call included a ruling the hearing

would continue as scheduled and Barton was permitted to continue his representation of

the MEC. Dr. Sadeghi represented himself at the next hearing session, but Rosenberg

resumed his representation thereafter. Five additional hearing sessions occurred in April,

May and June, 2008.

       Then, on August 4, 2008, while the hearing was still ongoing, Dr. Sadeghi wrote

to the hospital's new chief of staff, Dr. Jose A. Lira, and the members of the MEC

                                            14
requesting reinstatement of his privileges. Dr. Sadeghi stated he had been informed by

the Medical Board of California (Medical Board) that its investigation was over. Dr.

Sadeghi also stated that although he had been informed by MEC members and Barton

"that there were no issues with [his] competency and clinical expertise," he enrolled in

the PACE Program and anticipated completion in four to six weeks. On August 11,

2008, Dr. Lira responded by letter that the MEC voted to take his request into

consideration upon proof of his compliance with its earlier conditions, but that the

judicial review hearing should continue as scheduled.

       On August 8, 2008, Dr. Sadeghi sent an e-mail to Coppo advising he had retained

additional counsel, Erin Muellenberg, and had asked Rosenberg not to work on the case

pending the outcome of settlement negotiations with the MEC. The next month, the

parties agreed to notify the JRC members they were working " 'on issues relevant to th[e]

proceeding' " and further hearing dates were not expected until late October. Settlement

negotiations proved unsuccessful and by March 2009, the MEC had voted not to reinstate

Dr. Sadeghi's privileges and to resume the judicial review hearing.

       After some back and forth between the parties, in August 2009 they agreed to

continue the judicial review hearing and Coppo began efforts to reconvene the JRC by

contacting the panel members for their availability. In his communications with the panel

members, Coppo stated that the JRC was "in a state of adjournment since [its] last session

on June 4, 2008 [and] that the best efforts of the parties had not resulted in a resolution of

the matter. . . ." In response to Coppo's communication, Dr. Ostrander indicated he

would not be available until the end of October 2009 and Dr. Norton was unwilling to

                                             15
commit to continued involvement. Coppo suggested proceeding with a reduced panel of

three. By September 2009, Dr. Sadeghi and the MEC agreed to this proposal and a

hearing session was set for that month.

       Before hearings resumed, Muellenberg, who had taken over representing Dr.

Sadeghi in the matter, raised the issue whether the MEC's March 2009 denial of Dr.

Sadeghi's request to be reinstated should be considered by the JRC. On July 21, 2009,

Muellenberg wrote to Barton requesting that, in addition to the determination of whether

the 2007 suspension of Dr. Sadeghi's privileges was warranted and reasonable, the JRC

also decide "Dr. Sadeghi's continued medical staff membership at Sharp." The MEC

opposed this approach and sought to limit the JRC to its initial charge of adjudicating

whether the MEC's actions in 2007 were appropriate.

       The JRC reconvened on September 23, 2009, with a second round of voir dire of

the three remaining panel members. Evidentiary hearing sessions resumed in November

without a final resolution of the scope of what the JRC would determine. On November

20, 2009, Muellenberg submitted a formal motion to Coppo requesting the JRC's

determination of whether the summary suspension imposed by the MEC was reasonable

and warranted also include the MEC's March 2009 denial of Dr. Sadeghi's request for

reinstatement. Coppo concluded the denial of reinstatement was "not relevant and,

therefore, not admissible as evidence of whether or not the corrective actions taken

against Dr. Sadeghi on February 26, May 17 and September [4], 2007 were reasonable

and warranted." Coppo's letter ruling outlined his concern that "to include the denial of

reappointment in the current proceedings would involve the addition of an unknown

                                            16
number of additional exhibits and the testimony of an unknown number of additional

witnesses relating to" events that occurred subsequent to the MEC's actions in 2007.

       Additional evidentiary hearing sessions continued throughout April with closing

arguments on April 21, 2010. On May 26, 2010, the JRC issued its final decision. It

concluded the MEC established by a preponderance of evidence that its summary

suspension of Dr. Sadeghi's privileges on May 17, 2007, and the modification of that

action on May 29, 2007, were reasonable and warranted. The JRC's statement of

decision outlines the facts upon which its decision was based with specific detail about

Dr. Sadeghi's violation of the standard of care during the February 2007 event and Dr.

Sadeghi's failure to rebut that evidence. The JRC also concluded the September 4, 2007

reinstatement of the summary suspension of Dr. Sadeghi's general medicine privileges

was reasonable and warranted in light of Dr. Sadeghi's failure to comply with the

conditions imposed by the MEC for termination of the suspension.6

       Pursuant to the hospital's bylaws, Dr. Sadeghi appealed the findings of the JRC to

the hospital's board of directors, which appointed an appeal board to hear the matter. The

appeal board received briefing from both parties and heard oral argument. It issued a

written decision on July 22, 2010, affirming the JRC. Dr. Sadeghi filed a petition for writ


6       The JRC did, however, note its concern regarding the tone of interactions between
the MEC and Dr. Sadeghi. The decision specifically pointed to the lack of
communication among the members of the MEC and wellbeing committee to confirm Dr.
Sadeghi's compliance with its directive that Dr. Sadeghi see its psychiatrist twice, which
it believed should have been a relatively easy matter to confirm without Dr. Sadeghi's
involvement. The JRC noted this failure in communication potentially led Dr. Sadeghi to
take a legal adversarial approach to the proceedings that he otherwise might not have
taken.
                                            17
of mandate under Code of Civil Procedure section 1094.5 seeking to void the JRC's

decision. The trial court denied the petition and this appeal followed.

                                      DISCUSSION

       Our review of JRC's decision, like that of the superior court, is governed by Code

of Civil Procedure section 1094.5. Under subdivision (b) of this provision, we determine

"whether there was a fair trial," and "whether there was any prejudicial abuse of

discretion." (Code Civ. Proc., §1094.5, subd. (b).) "Abuse of discretion is established if

the respondent has not proceeded in the manner required by law, the order or decision is

not supported by the findings, or the findings are not supported by the evidence." (Ibid.)

Abuse of discretion established by the respondent's failure to proceed in the manner

required by law is prejudicial and warrants relief only where "the deviation is material."

(El-Attar v. Hollywood Presbyterian Medical Center (2013) 56 Cal.4th 976, 991.)

                                             I.

       "Decisions concerning medical staff membership and privileges are made through

a process of hospital peer review. Every licensed hospital is required to have an

organized medical staff responsible for the adequacy and quality of the medical care

rendered to patients in the hospital. [Citations.] The medical staff must adopt written

bylaws 'which provide formal procedures for the evaluation of staff applications and

credentials, appointments, reappointments, assignment of clinical privileges, appeals

mechanisms and such other subjects or conditions which the medical staff and governing

body deem appropriate.' [Citations.] The medical staff acts chiefly through peer review

committees, which, among other things, investigate complaints about physicians and

                                            18
recommend whether staff privileges should be granted or renewed." (Mileikowsky v.

West Hills Hospital & Medical Center (2009) 45 Cal.4th 1259, 1267 (Mileikowsky).) The

peer review process is codified at Business and Professions Code section 809 et seq.7 and

is a part of the "comprehensive statutory scheme for the licensure of California

physicians" required to be included in the medical staff bylaws of acute care facilities.

(Mileikowsky, supra, 45 Cal.4th at p. 1267.)

       "The primary purpose of the peer review process is to protect the health and

welfare of the people of California by excluding through the peer review mechanism

'those healing arts practitioners who provide substandard care or who engage in

professional misconduct.' [Citation.]" (Mileikowsky, supra, 45 Cal.4th at p. 1267.)

"Another purpose, also if not equally important, is to protect competent practitioners

from being barred from practice for arbitrary or discriminatory reasons. Thus, section

809 recites: 'Peer review, fairly conducted, is essential to preserving the highest

standards of medical practice' ([§ 809], subd. (a)(3)), but '[p]eer review that is not

conducted fairly results in harm both to patients and healing arts practitioners by limiting

access to care' ([§ 809], subd. (a)(4)). Peer review that is not conducted fairly and results

in the unwarranted loss of a qualified physician's right or privilege to use a hospital's

facilities deprives the physician of a property interest directly connected to the

physician's livelihood. [Citation.]" (Ibid.) However, "[n]ot every violation of a




7     All further statutory references are to the Business and Professions Code unless
otherwise noted.
                                              19
hospital's internal procedures provides grounds for judicial intervention." (El-Attar v.

Hollywood Presbyterian Medical Center, supra, 56 Cal.4th at p. 990.)

       Because hospitals are under stringent reporting requirements, the denial of staff

privileges can be severely detrimental to a physician's career. Section 805 requires

hospitals to report the denial or revocation of privileges to the Medical Board, which

maintains a historical record that includes this information. Further, hospitals are

"usually required to report disciplinary actions to the National Practitioner Data Bank,

established for the purpose of tracking the activities of incompetent physicians."

(Mileikowsky, supra, 45 Cal.4th at p. 1268.) Denial or revocation of "privileges therefore

may have the effect of ending the physician's career." (Ibid.)

       With respect to private hospitals, like Sharp Chula Vista Medical Center, the

physician's fair procedure rights "arise from section 809 et seq. and not from the due

process clauses of the state and federal Constitutions." (Kaiser Foundation Hospitals v.

Superior Court (2005) 128 Cal.App.4th 85, 102.) These statutes "establish[] minimum

protections for physicians subject to adverse action in the peer review system."

(Mileikowsky, supra, 45 Cal.4th at p. 1268.) The statutory scheme requires hospitals to

provide an affected physician both notice and the opportunity for a hearing when a peer

review committee has recommended a "final proposed action" that must be reported to

the Medical Board. (§§ 809.1, subds. (a), (b), 809.3, subd. (b)(1), (2) & (3).)

       The hearing must be held "before a trier of fact" that, as determined by the peer

review body, is either "an arbitrator or arbitrators selected by a process mutually

acceptable to the licentiate and the peer review body" or "a panel of unbiased individuals

                                             20
. . . which shall include, where feasible, an individual practicing the same specialty as the

licentiate." (§ 809.2, subd. (a).) During the hearing, both parties have the right "[t]o call,

examine, and cross-examine witnesses" and "[t]o present and rebut evidence determined

by the arbitrator or presiding officer to be relevant." (§ 809.3, subd. (a)(3), (4).) "Upon

the completion of a hearing . . . the licentiate and the peer review body involved have the

right to . . . [a] written decision of the trier of fact, including findings of fact and a

conclusion articulating the connection between the evidence produced at the hearing and

the decision reached." (§ 809.4, subd. (a)(1).)

                                                II.

       As he did in the trial court, Dr. Sadeghi argues he was denied fair procedure by the

MEC, SCV's peer review body, in a number of ways. He contends (1) the JRC applied

an improper standard by not addressing the actions of the MEC that occurred after 2007;

(2) the JRC was improperly constituted; (3) Dr. Sadeghi was improperly precluded from

communicating with potential witnesses; (4) his lack of representation for one of the

hearing sessions was a violation of his rights; and (5) the length of time it took to reach a

hearing and the extended length of the hearing constituted a denial of due process. We




                                                21
reject these contentions.8

                                             A.

       Dr. Sadeghi argues the peer review statutes, specifically section 809.3, subdivision

(b)(3), required the JRC to determine whether the MEC's actions in 2007 continued to be

reasonable and warranted at the time of its decision in May 2010. Section 809.3 sets

forth rights of the parties during a physician-requested hearing after a final decision by

the hospital's peer review body. Subdivision (b)(3) states: "the peer review body shall

bear the burden of persuading the trier of fact by a preponderance of the evidence that the

action or recommendation is reasonable and warranted." (§ 809.3, subd. (b)(3).)

Consistent with this provision, SCV's bylaws provide "the Medical Executive Committee

shall bear the burden of persuading the Judicial Review Committee, by a preponderance

of the evidence, that its action or recommendation was reasonable and warranted."

       As Dr. Sadeghi points out, the bylaws use the phrase "was reasonable and

warranted," while the statute uses the phrase "is reasonable and warranted." (Second

italics added.) Dr. Sadeghi contends the Legislature's use of the word "is" evidenced its

intent "that the peer review body bears the burden of establishing that the action or


8      We also reject Dr. Sadeghi's comparison of this case to Rosenblit v. Superior
Court (1991) 231 Cal.App.3d 1434. None of the procedural problems at issue in
Rosenblit that resulted in the court finding denial of fair process—lack of adequate notice
of the charges against the physician, failure to provide the physician with documentation
concerning his alleged malfeasance, a conclusory verdict and voir dire of hearing panel
members by only the hearing officer outside the presence of the physician—were present
here. To the contrary, as discussed herein, Dr. Sadeghi was afforded fair process before
and during the hearing as required by the hospital's bylaws and section 809 et seq.
                                             22
recommendation 'is reasonable and warranted' at the time of the hearing (i.e., the present)

and not at the time the decision of the peer review body [was made] (i.e., the past)." We

disagree.

       The statutory scheme provides a mechanism for the licentiate to challenge a

particular action of the peer review body. Section 809.1, subdivision (a) provides a

physician with the right to written notice that includes "the right to request a hearing on

the final proposed action." That provision defines "final proposed action" as "the final

decision or recommendation of the peer review body after informal investigatory activity

or prehearing meetings, if any." (§ 809.1, subd. (a).) The hearing required by section

809 et seq. is a safeguard to ensure the prior actions of a peer review body are justified.

(See Mileikowsky, supra, 45 Cal.4th at pp. 1268-1269 ["A physician . . . has the right to

have a second body of peers independently determine whether a peer review committee's

recommendation . . . [was] reasonable and warranted . . . ."].) Nothing in these

provisions contemplates an open-ended proceeding where the JRC subsumes the role of

the MEC to determine, in the first instance, whether a physician who has been previously

sanctioned is later fit for reinstatement.

       In this case, Dr. Sadeghi was provided with notice of the final proposed action of

the MEC (reinstatement of the summary suspension of Dr. Sadeghi's cardiology and

interventional privileges) on May 31, 2007. He exercised his right to request a hearing

that day. Based on the subsequent actions of Dr. Sadeghi with respect to the conditions

imposed by the MEC for termination of that suspension and additional information

provided to the MEC by the outside reviewers, the MEC issued subsequent notices

                                             23
amending the initial charges on August 24, 2007 and September 5, 2007. At the time of

the amendments, the JRC was at its initial stages. Coppo allowed the inclusion of these

new final proposed actions, including suspension of all of Dr. Sadeghi's privileges.9

Under the bylaws and the peer review statutes, the JRC's role was to determine if the

MEC's actions outlined in these notices was reasonable and warranted, not anything

further. There was no mandate for the JRC to combine any later actions by the MEC into

the ongoing proceeding. Any such action could be challenged in the same manner as the

MEC's 2007 actions.10

       Dr. Sadeghi also contends Coppo improperly precluded evidence about his

conduct after September 2007. We disagree. Under both the relevant statutes and the

hospital's bylaws, the hearing officer had authority to make rulings concerning the

relevance of the evidence. Section 809.3, subdivision (a)(4) provides that during the

hearing both parties have the right to "present and rebut evidence determined by the . . .

presiding officer to be relevant." Likewise, the bylaws provide: "The hearing officer

9      At the time the charges were amended, Dr. Sadeghi took the opposite position of
that advanced here, arguing the hearing should proceed only with respect to the initial
notice of charges. Coppo allowed the amended charges to be included in the proceeding
conditioned on the first evidentiary hearing being postponed no more than 30 days.

10     In fact, Dr. Sadeghi's motion to take additional evidence in this court, which we
deny, and his motion to augment indicate he has challenged the MEC's subsequent denial
of reinstatement of his privileges and a second judicial review hearing is underway. We
note Dr. Sadeghi's allegation in his motion to take additional evidence that the MEC
continued his privileges for six months at a time while the suspension was in place and
the JRC proceeded. The SCV's bylaws, however, state clearly that "the terms of the
summary suspension as sustained or as modified by the [MEC] shall remain in effect
pending a final decision thereon by the Governing Body[, either the JRC or SVC's appeal
board]."
                                            24
shall be entitled to determine the order of or procedure for presenting evidence and

argument during the hearing and shall have the authority and discretion to make all

rulings on questions, which pertain to matters of law, procedure or the admissibility of

evidence." Since the JRC's charge was whether the MEC's actions in 2007 were

reasonable and warranted, mitigating conduct by Dr. Sadeghi thereafter was irrelevant

and could be appropriately excluded by Coppo.

       Additionally, much of the evidence Dr. Sadeghi complains was improperly

excluded was actually admitted. For instance, Coppo explicitly permitted Dr. Sadeghi to

introduce evidence of his "participation in the UCSD PACE Program . . . ." The

administrative record includes both the certificate of completion and assessment of Dr.

Sadeghi's performance in the program, and Dr. Sadeghi's and his wife's testimony about

his participation in the program in 2008. Dr. Sadeghi and his wife also testified about the

psychiatric treatment he received after 2007, as well as the 2008 resolution of the

accusation filed with the Medical Board.

       In sum, we find no denial of fair procedure as a result of the JRC proceeding being

confined to the MEC's 2007 actions or the exclusion of any evidence of mitigating

conduct by Dr. Sadeghi after 2007.

                                             B.

       Dr. Sadeghi argues the makeup of the JRC was defective in three respects: (1) the

committee members were biased against him; (2) no member practiced in his specialty;

and (3) the panel had less than the requisite three hospital staff members.



                                            25
       Dr. Sadeghi asserts bias based on the fact that Barton, Boyd and Dr. Song made

the initial contact with each member of the JRC and Barton "outlin[ed] the case" to Dr.

Ostrander. Under the hospital's bylaws, the MEC recommends a "Judicial Review

Committee to the Board of Directors for appointment." The board then has the

opportunity to object to the selection of members or they are deemed approved. While

the record does not address how the initial members were selected, the MEC was entitled

to "the unilateral selection of [the] panel members and a hearing officer" subject to Dr.

Sadeghi's right to voir dire. (Kaiser Foundation Hospitals v. Superior Court, supra, 128

Cal.App.4th at p. 109; see also El-Attar v. Hollywood Presbyterian Medical Center,

supra, 56 Cal.4th at p. 996 ["In the administrative law context, an adjudicator's

impartiality in reviewing the propriety of an adverse action taken by an agency may be

presumed even if the adjudicator is chosen by, and is a member of, the agency

prosecuting the matter."].)

       Further, the questioning during voir dire revealed nothing improper about the

initial communications with the panel members, which were necessary to assemble the

JRC. For instance, when asked "how did you first hear about this case," Dr. Ostrander

responded the "[f]irst time I heard there was a JRC was from Mr. Barton. He called and

asked if I would participate as a member. [¶] . . . [¶] He asked if I would be willing to sit

on a panel and gave a very brief thumbnail sketch of the elements of the case." We do

not find anything improper in the MEC's selection of the JRC members or its initial

contacts with them.



                                             26
       Dr. Sadeghi next argues the panel was defective because it did not include "an

interventional cardiologist with experience in lower extremity intervention." Section

809.2, subdivision (a) states "[t]he hearing shall be held, as determined by the peer

review body, before a trier of fact, which shall be . . . before a panel of unbiased

individuals who shall gain no direct financial benefit from the outcome, who have not

acted as an accuser, investigator, factfinder, or initial decisionmaker in the same matter,

and which shall include, where feasible, an individual practicing the same specialty as the

licentiate." (Italics added.) The hospital's bylaws model this statute, providing that

"[m]embership on a Judicial Review Committee shall, where feasible, include an

individual practicing the same specialty as the member." (Italics added.)

       When the JRC was initially empanelled, it included an interventional cardiologist,

Dr. Ostrander, who Dr. Sadeghi describes as similar to himself, and an interventional

radiologist, Dr. Saeed. When the JRC reconvened in September 2009, Dr. Sadeghi

stipulated to the reduced panel without Dr. Ostrander and did not request he be replaced

with another interventional cardiologist. Further, Dr. Sadeghi explained during the

hearing that his practice involved a crossover of these two specialties. In fact, Dr.

Sadeghi testified his own practice had an agreement with the hospital's radiology group

that if there were complications with procedures involving the lower extremities, an

interventional radiologist would be called to assist. In light of Dr. Sadeghi's testimony

concerning the involvement of both specialties in lower extremity procedures, we reject

his contention that the panel did not include a specialist in his practice area.



                                              27
       We also reject Dr. Sadeghi's argument that the panel was improperly constituted

because it contained only two members of the hospital's medical staff. The hospital's

bylaws state the JRC "shall be composed of not less than three members of the Medical

Staff who are not in direct economic competition with the member[] who requested the

hearing, who shall gain no direct financial benefit from the outcome, who have not acted

as accuser, investigator, fact finder, initial decision maker or otherwise have

not . . . actively participated in the consideration of the matter leading up to the

recommendation or action." As with the physician's specialty, if "it is not feasible to

appoint[] a [JRC] from the active Medical Staff, the Medical Executive Committee may

appoint members from other staff categories or practitioners who are not members of the

Medical Staff."

       When Dr. Sadeghi challenged the makeup of the panel at the hearing, Barton

argued it was not feasible for the panel to include three members of the hospital's medical

staff because of the need to include an invasive cardiologist who was not in economic

competition with Dr. Sadeghi. Barton stated the "medical staff does not encompass

enough people where the claim couldn't be made that somebody from invasive cardiology

here wouldn't be in direct competition with Dr. Sadeghi . . . ." Barton further argued the

MEC wanted the JRC to also include an interventional radiologist and a psychiatrist, both

of which also needed to come from outside the hospital. As with the invasive

cardiologist, an outside interventional radiologist was necessary because of economic

competition with Dr. Sadeghi. An outside psychiatrist was needed because those on the

medical staff were involved in Dr. Sadeghi's case in some way. Dr. Sadeghi did not

                                              28
dispute these assertions. In light of these facts, we conclude the hearing officer's decision

to deny Dr. Sadeghi's request to include another member of the hospital staff was within

the limitations imposed by section 809.2, subdivision (a) and the hospital's bylaws.

                                             C.

       On September 21, 2007, Coppo issued an order precluding Dr. Sadeghi from any

"further ex parte communications, either orally, by e-mail, by fax, or by ordinary mail,

with the Hearing Officer, Mr. Barton, Sharp Chula Vista Medical Staff, the Sharp Chula

Vista Medical Executive Committee, employees, agents and ancillary personnel of Sharp

Chula Vista Hospital, on any matter relating to the Notice of Charges which frames the

issues to be tried in this Judicial Review proceeding." Dr. Sadeghi contends there was no

basis for Coppo to issue this order and that it prevented him from preparing an adequate

defense in violation of his right to fair process. We disagree.

       Dr. Sadeghi correctly asserts a fair hearing "requires that the doctor be given a full

and fair opportunity to examine and collect evidence and prepare his case for the

hearing." (See Rosenblit v. Superior Court, supra, 231 Cal.App.3d at p. 1445 [in drafting

its peer review procedure, the organization should "insure a fair opportunity for an

applicant to present his position"], italics omitted.) As discussed, the physician's right to

fair procedure arises from the statutory peer review scheme. (Kaiser Foundation

Hospitals v. Superior Court, supra, 128 Cal.App.4th at p. 102.) While no particular

statutory provision addresses the physician's right to communicate directly with potential

witnesses, two provisions address the ability to present a defense. Section 809.2,

subdivision (d) provides the licentiate "the right to inspect and copy . . . any documentary

                                             29
information relevant to the charges which the peer review body has in its possession or

under its control. . . ." This right, however, is limited. "The . . . presiding officer shall

consider and rule upon any request for access to information, and may impose any

safeguards the protection of the peer review process and justice requires." (§ 809.2, subd.

(d).) Section 809.3, subdivision (a)(3) gives the parties the right to "call, examine, and

cross examine witnesses." The discovery rights afforded by these statutes are "not as

broad as a civil discovery standard." (Unnamed Physician v. Board of Trustees (2001) 93

Cal.App.4th 607, 627.)

       The September 21, 2007 order was precipitated by complaints from hospital staff

about communications by Dr. Sadeghi that were perceived as harassing, Dr. Sadeghi's

intrusions into the hospital's medical records department, and Dr. Sadeghi's direct written

communication with Coppo. In light of these events, we find Coppo's order appropriate

and within his right to "impose any safeguards" to protect the peer review process. (§

809.2, subd. (d).) The order applied to Dr. Sadeghi individually, not his counsel, and was

not an obstacle to Rosenberg's or Muellenberg's ability to obtain evidence or call

witnesses.11 It did not, therefore, violate any procedural right created by the statutory

peer review system or prejudice Dr. Sadeghi's ability to present his defense.

                                               D.

       As discussed, on February 28, 2008, Dr. Sadeghi wrote to Coppo to state he would

no longer be represented by Rosenberg and to request the MEC likewise proceed without


11   The record also shows that at the point Dr. Sadeghi decided to represent himself,
Coppo reconsidered the contact limiting order.
                                               30
representation. The following day, Coppo convened a conference call with Dr. Sadeghi

and Barton to discuss this request. During the call, Dr. Sadeghi stipulated to Barton's

continued representation of the MEC. Dr. Sadeghi represented himself at one session.

Thereafter Rosenberg resumed his representation of Dr. Sadeghi.

       Despite these facts, Dr. Sadeghi now contends the one hearing session (out of

more than 35) in which he was not represented violated a fair process right created by

section 809.3, subdivision (c) and the hospital's bylaws.12 We do not agree. The record

is clear Dr. Sadeghi agreed to the MEC proceeding with representation and this alone

obviates his complaint. (See Anton v. San Antonio Community Hospital (1977) 19 Cal.3d

802, 826 [failure of physician to raise objection before the panel or at later hospital

appellate review hearing constituted waiver].)

                                              E.

       Dr. Sadeghi argues the JRC was not commenced within 60 days as mandated by

section 809.2, subdivision (h) and Article VIII, Section 3.C of the hospital's bylaws.13

This argument was appropriately rejected by the superior court. Dr. Sadeghi first

12      Section 809.3, subdivision (c) requires the peer review body to "adopt written
provisions governing whether a licentiate shall have the option of being represented by an
attorney at the licentiate's expense." It further provides "[n]o peer review body shall be
represented by an attorney if the licentiate is not so represented . . . ." (§ 809.3, subd.
(c).) Article VIII, Section 4.B of the hospital's bylaws provides the medical staff member
is "entitled to representation by legal counsel in any phase of the hearing by an attorney
at law" and that the "Medical Executive Committee shall not be represented by an
attorney at law if the member is not so represented."

13    Although Dr. Sadeghi refers to 60 days as the relevant time limit, the hospital's
bylaws require the hearing to be commenced within 45 days if a summary suspension is
involved.
                                             31
exercised his right to a formal hearing on May 31, 2007. The hearing commenced 40

days later with voir dire of the JRC members on July 9, 2007, within the required

timeframe. Dr. Sadeghi argues Code of Civil Procedure, section 581, subdivision (a)(6),

which defines commencement of a trial as the beginning of opening statements or the

examination of the first witness, applies. According to Dr. Sadeghi, therefore, the

hearing did not commence until the first witness was called on September 25, 2007. Dr.

Sadeghi provides no support for this contention. We decline to impose a definition set

forth in the Code of Civil Procedure on the medical peer review system.

       Dr. Sadeghi also contends the hearing was not completed within a reasonable time

and Coppo granted continuances without good cause as required by section 809.2,

subdivision (h). Dr. Sadeghi asserts that throughout the three-year ordeal he was pressing

to move the hearing forward while the MEC and its counsel frustrated those efforts.

While there is no question the hearing took an inordinate amount of time, the record does

not corroborate Dr. Sadeghi's account of the delay.

       Most notably, a 15-month break in the proceedings, from June 2008 to September

2009, resulted from Dr. Sadeghi's own course of action. Specifically, after 15 hearing

sessions, Dr. Sadeghi retained new counsel and changed strategy. After cancellation of

the hearing session scheduled for June 23, 2008, despite Coppo's repeated requests for

additional hearing dates, Muellenberg failed to provide dates for the summer of 2008.

Instead, on August 4, 2008, Dr. Sadeghi sent a letter to the MEC requesting

reinstatement. Thereafter, Dr. Sadeghi agreed to adjourn proceedings while the MEC

considered his request. After the MEC declined to reinstate Dr. Sadeghi,

                                            32
communications among counsel, the hearing officer and the panel members concerning

the reconstitution of the JRC occurred through the summer of 2009. By the parties'

agreement, the judicial review hearing finally resumed on September 23, 2009.

       Also contrary to Dr. Sadeghi's assertions, the record relating to the scheduling of

hearings before and after the interim adjournment shows cooperation among all parties to

move the proceedings forward as quickly as possible. The one 30-day continuance

granted in August 2007 was based on a showing of good cause and was granted only after

briefing and oral argument. Hearing dates were otherwise set based on the parties'

agreement. The pace of the proceedings was understandably constrained by the

schedules of the five panel members, all busy practicing physicians, the hearing officer,

counsel for both sides, and 21 percipient and expert witnesses. Despite these constraints,

Coppo worked diligently to advance the case.

       In light of these facts, we find no denial of Dr. Sadeghi's right to have the charges

adjudicated within a reasonable amount of time.

                                            III.

       Finally, Dr. Sadeghi contends insufficient evidence supported the JRC's finding

that the suspension of his privileges "as of the time of the JRC decision" was reasonable

and warranted. He argues had he been able to present evidence concerning his technical

ability, mental wellbeing and fulfillment of the requirements imposed by the MEC after

his privileges were suspended, the MEC could not have sustained its burden of proof.

We reject this hypothetical. As discussed, the JRC was charged with determining

whether the MEC's decisions in 2007 were reasonable and warranted at the time they

                                             33
were made. Dr. Sadeghi does not contend insufficient evidence supported those findings.

Further, after our independent review of the record, we conclude the JRC's findings were

supported by substantial evidence.

                                     DISPOSITION

      The order is affirmed. Each party to bear its own costs.




                                                                            HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



IRION, J.




                                           34